DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-8, filed August 31st, 2021, with respect to the rejection(s) of claim(s) 16-18, 20, 24-29, and 32-35 under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sauter (US 10451106).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-22 and 24-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kaesler et al. (US 9605709), hereinafter referenced as Kaesler in view of Sauter (US 10451106).
Regarding claims 16, 24-25, and 32-34;
Kaesler discloses a rotor for a wind turbine comprising: a rotor hub; a wind turbine blade (implicit, see Col. 1, Lines 15-34 which discloses that the bearings are utilized in context of wind turbine rotor blades, therefore when in use/installation the wind turbine and respective rotor and blade is included); a roller pitch bearing (Figures 1-3) rotatably connecting the wind turbine blade to the rotor hub, wherein the roller pitch bearing comprises: a first bearing component (1) and a second bearing component (2), the first bearing component being 
all of the rows of rollers are arranged in this position.
Kaesler further discloses the roller pitch bearing comprises one or friction reducing elements (6c) arranged between the engaging portions of the limiting structure and the second bearing component (Figure 1), and wherein the receptacle and the protrusion comprise an inner and an outer sidewall, and wherein one or more friction reducing elements are arranged between the inner/outer sidewalls (6a is positioned between the inner/outer walls which form an enclosed receptacle; the protrusion/wall is formed on both the second bearing component and the limiting structure and are reversed depending on the embodiments of Figures 1-3). Sauter teaches a roller pitch bearing with inner and outer bearing components and interlocking flanges and rollers (components 2, 3, and 7). Sauter then discloses roller elements (8, 10), but in addition teaches gliding pads (11, 12, or 9) that assist in reducing friction between rotating elements of the bearing element.
Because Kaesler discloses friction reducing elements positioned between the walls of bearing components, and because Sauter teaches friction reducing elements for bearings of a wind turbine blade pitch device that can be arranged for radial and axial loads in the form of gliding pads, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the friction reducing elements of Kaesler such that they are gliding pads arranged between the inner sidewalls and outer sidewalls as taught by Sauter as none but expected result of providing a friction reducing element between rotating parts in the wind turbine pitch device is achieved, thereby ensuring the flange/protruding element is supported within the bearing arrangement and reduces friction during rotation.
all of the rollers arranged between the first and second bearing component.
Regarding claims 17-18 and 35, Kaesler in view of Sauter teaches the roller pitch bearing and rotor according to claims 16 and 34 above. Kaesler further discloses the first bearing component is configured to be coupled to a wind turbine blade and the second bearing component is configured to be coupled to a rotor hub of a wind turbine (Figure 2), and the first bearing component is configured to be coupled to a rotor hub of a wind turbine and the second bearing component is configured to be coupled to a wind turbine blade (Figure 1).
Regarding claim 20, Kaesler in view of Sauter teaches the roller pitch bearing according to claim 16. Kaesler further discloses one of the engaging portions comprises a protrusion and the other one of engaging portions comprises a receptacle to receive the protrusion (Figures 1-3).
Regarding claims 19, 21, and 22, Kaesler in view of Sauter teaches the roller pitch bearing according to claims 16 and 20 above. Kaesler as modified by Sauter teaches the roller pitch bearing comprises one or more gliding pads (Sauter, pads 9, 11, 12 positioned at where “6c” in Kaesler) arranged between the engaging portions of the limiting structure and the second bearing component (Figure 1 of Kaesler), and wherein the receptacle and the protrusion comprise an inner and an outer sidewall, and wherein one or more gliding pads are arranged between the inner/outer sidewalls (6c is positioned between the inner/outer walls which form an enclosed receptacle and as modified by Sauter is a gliding pad; the protrusion/wall is formed on both the second bearing component and the limiting structure and are reversed depending on the embodiments of Figures 1-3).
Regarding claim 26;
Kaesler discloses a roller pitch bearing for a wind turbine comprising: a first bearing component (1) to be coupled to a wind turbine blade; a second bearing component (2) to be 
Kaesler further discloses an additional roller (6c) positioned between the second component and the limiting structure, and therefore fails to teach that all of the rows of rollers are arranged in this position.
Kaesler further discloses the roller pitch bearing comprises one or friction reducing elements (6c) arranged between the engaging portions of the limiting structure and the second bearing component (Figure 1), and wherein the receptacle and the protrusion comprise an inner and an outer sidewall, and wherein one or more friction reducing elements are arranged between the inner/outer sidewalls (6a is positioned between the inner/outer walls which form an enclosed receptacle; the protrusion/wall is formed on both the second bearing component and the limiting structure and are reversed depending on the embodiments of Figures 1-3). Sauter teaches a roller pitch bearing with inner and outer bearing components and interlocking flanges and rollers (components 2, 3, and 7). Sauter then discloses roller elements (8, 10), but in 
Because Kaesler discloses friction reducing elements positioned between the walls of bearing components, and because Sauter teaches friction reducing elements for bearings of a wind turbine blade pitch device that can be arranged for radial and axial loads in the form of gliding pads, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the friction reducing elements of Kaesler such that they are gliding pads arranged between the inner sidewalls and outer sidewalls as taught by Sauter as none but expected result of providing a friction reducing element between rotating parts in the wind turbine pitch device is achieved, thereby ensuring the flange/protruding element is supported within the bearing arrangement and reduces friction during rotation.
As a result of the instant combination above, the one row of rollers (6c) of Kaesler is replaced with a gliding pad, thereby resulting in a bearing arrangement that includes all of the rollers arranged between the first and second bearing component.
Regarding claims 27-28, Kaesler in view of Sauter teaches the roller pitch bearing according to claim 26 above. Kaesler further discloses the first bearing component is placed in a radially inner side and the second bearing component in a radially outer side of the roller pitch bearing (Figures 1-3), and the receptacle at least partially closes the protrusion (the protrusion of 9 interacts with 9’ forming an enclosed receptacle, partially enclosing the other). 
Regarding claim 29, Kaesler in view of Sauter teaches the roller pitch bearing according to claim 26 above. Kaesler further discloses the receptacle and the protrusion comprise an outer sidewall and an inner sidewall; wherein the outer sidewall of the receptacle faces the outer sidewall of the protrusion and the inner sidewall of the receptacle faces the outer sidewall of the protrusion (Figure 1).
claims 30-31, Kaesler in view of Sauter teaches the roller pitch bearing according to claim 29 above. Kaesler as modified by Sauter teaches the roller pitch bearing comprises one or more gliding pads (Sauter, pads 9, 11, 12 positioned at where “6c” in Kaesler) arranged between the engaging portions of the limiting structure and the second bearing component (Figure 1 of Kaesler), and wherein the receptacle and the protrusion comprise an inner and an outer sidewall, and wherein one or more gliding pads are arranged between the inner/outer sidewalls (6c is positioned between the inner/outer walls which form an enclosed receptacle and as modified by Sauter is a gliding pad; the protrusion/wall is formed on both the second bearing component and the limiting structure and are reversed depending on the embodiments of Figures 1-3).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kaesler et al. (US 9605709), hereinafter referenced as Kaesler in view of view of Sauter (US 10451106), and further in view of Malzer (WO 2008058729).
Kaesler in view of Sauter teaches the roller pitch bearing according to claim 16 above. Kaesler further discloses the first and second bearing components comprise an upper side to face the wind turbine blade and a lower side to face a rotor hub. Kaesler further discloses the limiting structure attached to the top side of the first bearing component (Figure 1), or the lower side of the second component (Figure 2).
Kaesler therefore fails to teach the limiting structure attached to a lower side of the first bearing component.
Malzer teaches a roller bearing with a first component (4), a second component (5) with roller elements therebetween (7-9), and a limiting structure (3) which is attached to the lower side of the first component (Figure 1). The limiting structure includes a protruding flange (12) with a friction reducing element (10) placed therebetween.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN D SEABE/Primary Examiner, Art Unit 3745